

Exhibit 10.59




AUTOBYTEL INC. 2010 EQUITY INCENTIVE PLAN
 
Employee Stock Option Award Agreement
 
(Non-Qualified 2012 Performance Based Stock Options)
 
This Employee Stock Option Award Agreement (“Agreement”) is entered into
effective as of the Grant Date set forth on the signature page to this Agreement
(“Grant Date”) by and between Autobytel Inc., a Delaware corporation
(“Company”), and the person set forth as the Participant on the signature page
hereto (“Participant”).
 
This Agreement and the stock options granted hereby are subject to the
provisions of the Autobytel Inc. 2010 Equity Incentive Plan (“Plan”).  In the
event of a conflict between the provisions of the Plan and this Agreement, the
Plan shall control.  Capitalized terms used but not defined in this Agreement
shall have the meanings assigned to such terms in the Plan.
 
1. Grant of Options.  The Company hereby grants to Participant non-qualified
stock options (“Options”) to purchase the number of shares of common stock of
Company, par value $0.001 per share, set forth on the signature page to this
Agreement (“Shares”), at the exercise price per Share set forth on the signature
page to this Agreement (“Exercise Price”).  The Options are not intended to
qualify as incentive stock options under Section 422 of the Code.
 
2. Term of Option.  Unless the Options terminate earlier pursuant to the
provisions of this Agreement or the Plan, the Options shall expire on the
seventh (7th) anniversary of the Grant Date (“Option Expiration Date”).
 
3. Vesting.  The Options shall become vested and exercisable in accordance with
the vesting schedule attached hereto as Exhibit A and incorporated herein by
reference (“Vesting Schedule”).  No installments of the Options shall vest after
Participant's termination of employment for any reason.
 
4. Exercise of Options.
 
(a)           Manner of Exercise.  To the extent vested, the Options may be
exercised, in whole or in part, by delivering written notice to Company in
accordance with Section 9(f) in such form as Company may require from time to
time, or at the direction of the Company, through the procedures established
with the Company’s third party option administration service.  Such notice shall
specify the number of Shares subject to the Options  as to which the Options are
being exercised and shall be accompanied by full payment of the Exercise Price
of such Shares in a manner permitted under the terms of Section 5.5 of the Plan
(including same-day sales through a broker), except that payment in whole or in
part in a manner set forth in clauses (ii), (iii) or (iv) of Section 5.5(b) of
the Plan may only be made with the consent of the Committee.  The Options may be
exercised only in multiples of whole Shares, and no fractional Shares shall be
issued.
 
(b)           Issuance of Shares.  Upon exercise of the Options and payment of
the Exercise Price for the Shares as to which the Options are exercised and
satisfaction of all

 
1

--------------------------------------------------------------------------------

 

 
applicable tax withholding requirements, Company shall issue to Participant the
applicable number of Shares in the form of fully paid and nonassessable Shares.
 
(c)           Withholding.  No Shares will be issued on exercise of the Options
unless and until Participant pays to Company, or makes satisfactory arrangements
with Company for payment of, any federal, state, local or foreign taxes required
by law to be withheld in respect of the exercise of the Options.  The
Participant hereby agrees that Company may withhold from Participant’s wages or
other remuneration the applicable taxes.  At the discretion of Company, the
applicable taxes may be withheld in kind from the Shares otherwise deliverable
to Participant on exercise of the Options, up to Participant’s minimum required
withholding rate or such other rate determined by the Committee that will not
trigger a negative accounting impact.
 
5. Termination of Options.
 
(a)           Termination Upon Expiration of Option Term. The Options shall
terminate and expire in their entirety on the Option Expiration Date.  In no
event may Participant exercise the Options after the Option Expiration Date,
even if the application of another provision of this Section 5 may result in an
extension of the exercise period for the Options beyond the Option Expiration
Date.
 
(b)           Termination of Employment.
 
(i)           Termination of Employment Other Than Due to Death, Disability or
Cause.  Participant may exercise the vested portion of the Options for a period
of ninety (90) days (but in no event later than the Option Expiration Date)
following any termination of Participant’s employment with the Company, either
by Participant or the Company, other than in the event of a termination of
Participant’s employment by the Company for Cause or by reason of Participant’s
death or Disability.  To the extent Participant is not entitled to exercise the
Options at the date of termination of employment, or if Participant does not
exercise the Options within the time specified in the Plan or this Option
Agreement for post-termination of employment exercises of the Options, the
Options shall terminate.
 
(ii)           Termination of Employment for Cause.  Upon the termination of
Participant’s employment by Company for Cause, unless the Options have earlier
terminated, the Options (whether vested or not) shall immediately terminate in
their entirety and shall thereafter not be exercisable to any extent whatsoever;
provided that the Company, in its discretion, may, by written notice to
Participant given as of the date of termination, authorize Participant to
exercise any vested portion of the Options for a period of up to thirty (30)
days following Participant’s termination of employment for Cause, provided that
in no event may Participant exercise the Options after the Option Expiration
Date.  For purposes of this Agreement, “Cause” shall mean (1) if a definition of
Cause made specifically applicable to option awards or grants made to
Participant is provided in a written employment or severance agreement between
Participant and Company or a severance plan of Company covering Participant
(including a change in control severance agreement or plan) and any such
agreement or plan is in effect at the time of the termination of employment,
Cause shall be as defined in such other agreement or plan; or (2) if no such
other definition of Cause is in effect at the time of termination of
employment,  “Cause” shall mean a determination by the Company in its sole
discretion, that Participant (i) has breached


 
 
 



 
2

--------------------------------------------------------------------------------

 

 
Participant’s terms of employment with Company; (ii) has failed to comply with
Company policies and procedures in a material manner; (iii) has engaged in
disloyalty to Company, including, without limitation, fraud, embezzlement, theft
or dishonesty in the course of Participant’s employment; (iv) has disclosed
trade secrets or confidential information of Company to persons not entitled to
receive such information; (v) has breached any agreement between Participant and
Company; (vi) has engaged in such other behavior detrimental to the interests of
Company; (vii) has been convicted of, or pled guilty or nolo contendre to any
misdemeanor involving moral turpitude or any felony; (viii) has failed in any
material manner to consistently discharge Participant’s employment duties to the
Company which failure continues for thirty (30) days following written notice
from the Company detailing the area or areas of such failure, other than such
failure resulting from Employee’s Disability; (ix) has knowingly engaged in or
aided any act or transaction by the Company or a Subsidiary that results in the
imposition of criminal, civil or administrative penalties against the Company or
any Subsidiary; or (x) has engaged in misconduct during the course of
Participant’s employment by the Company or any Subsidiary that results in an
accounting restatement by the Company due to material noncompliance with any
financial reporting requirement under applicable securities laws, whether such
restatement occurs during or after Participant’s employment by the Company or
any Subsidiary.
 
(iii)           Termination of Participant’s Employment By Reason of
Participant’s Death.  In the event Participant’s employment is terminated by
reason of Participant’s death, the Options, to the extent vested as of the date
of termination, may be exercised at any time within twelve (12) months following
the date of termination (but in no event later than the Option Expiration Date)
by the Participant’s executor or personal representative or the person to whom
the Option shall have been transferred by will or the laws of descent and
distribution, but only to the extent the Participant could exercise the Options
at the date of termination.
 
(iv)           Termination of Participant’s Employment By Reason of
Participant’s Disability.  In the event that Participant ceases to be an
Employee by reason of Participant’s Disability, unless the Options have earlier
terminated, Participant (or Participant’s attorney in fact, conservator or other
representative on behalf of Participant) may, but only within twelve (12) months
from the date of such termination of employment (but in no event later than the
Option Expiration Date), exercise the Options to the extent the Participant was
otherwise entitled to exercise the Options at the date of such termination of
employment. For purposes of this Agreement, “Disability” shall mean
Participant’s becoming "permanently and totally disabled" within the meaning of
Section 22(e)(3) of the Code or as otherwise determined by the Committee in its
discretion.  The Committee may require such proof of Disability as the Committee
in its sole and absolute discretion deems appropriate, and the Committee’s
determination as to whether Participant has incurred a Disability shall be final
and binding on all parties concerned.
 
(c)           Change in Control.  In the event of a Change in Control, the
effect of the Change in Control on the Option shall be determined by the
applicable provisions of the Plan (including, without limitation, Article 11 of
the Plan), provided that (i) to the extent the Option is assumed or substituted
for in connection with the Change in Control, or Company is the ultimate parent
corporation upon the consummation of the Change in Control and Company continues
the Options, the Options will vest and become fully exercisable in accordance
with clause (i) of Section 11.2(a) of the Plan only if within twelve (12) months
following the date of the Change in


 
 
 



 
3

--------------------------------------------------------------------------------

 

 
Control Participant’s employment is terminated by Company or a Subsidiary (or
the successor company or a subsidiary or parent thereof) without Cause; and (ii)
any portion of the Options which vests and becomes exercisable pursuant to
Section 11.2(b) of the Plan as a result of such Change in Control will (1) vest
and become exercisable on the day prior to the date of the Change in Control if
Participant is then employed by Company or a Subsidiary and (2) terminate on the
date of the Change in Control. Notwithstanding the foregoing, if on the date of
the Change in Control the Fair Market Value of one Share is less than the
Exercise Price per Share, then the Options shall terminate as of the date of the
Change in Control except as otherwise determined by the Committee.
 
(d)           Extension of Exercise Period.  Notwithstanding any provisions of
this Section 5 to the contrary, if exercise of the Options following termination
of employment or service during the time period set forth in the applicable
paragraph or sale during such period of the Shares acquired on exercise would
violate any of the provisions of the federal securities laws (or any Company
policy related thereto), the time period to exercise the Options shall be
extended until the later of (i) forty-five (45) days after the date that the
exercise of the Options or sale of the Shares acquired on exercise would not be
a violation of the federal securities laws (or a related Company policy), or
(ii) the end of the applicable time period based on the applicable reason for
the termination of employment as set forth in this Section 5; provided, however,
that in no event shall the exercisability of the Options be extended beyond the
Option Expiration Date.
 
(e)           Other Governing Agreements or Plans.  To the extent not prohibited
by the Plan, the provisions of this Section 5 regarding the acceleration of
vesting of Options and the extension of the exercise period for Options
following a Change in Control or a termination of Participant’s employment with
the Company shall be superseded and governed by the provisions, if any, of a
written employment or severance agreement between Participant and Company or a
severance plan of Company covering Participant, including a change in control
severance agreement or plan, to the extent such a provision (i) is specifically
applicable to option awards or grants made to Participant and (ii) provides for
the acceleration of Option vesting or for a longer extension period for the
exercise of the Options in the case of a Change in Control or a particular event
of termination of Participant’s employment with the Company (e.g., an event of
termination governed by Section 5(b)(i)) than is provided in the provision of
this Section 5 applicable to a Change in Control or to the same event of
employment termination; provided, however, that in no event shall the
exercisability of the Options be extended beyond the Option Expiration Date.
 
(f)           Forfeiture upon Engaging in Detrimental Activities. If, at any
time within the twelve (12) months after (i) Participant exercises any portion
of the Options; or (ii) the effective date of any termination of Participant’s
employment by the Company or by Participant for any reason, Participant engages
in, or is determined by the Committee in its sole discretion to have engaged in,
any (i) material breach of any non-competition, non-solicitation,
non-disclosure, or settlement or release covenant or agreement with the Company
or any Subsidiary; (ii) activities during the course of Participant’s employment
with the Company or any Subsidiary constituting fraud, embezzlement, theft or
dishonesty; or (iii) activity that is otherwise in conflict with. or adverse or
detrimental to the interests of the Company or any Subsidiary, then (x) the
Options shall terminate effective as of the date on which Participant engaged in
or engages in that activity or conduct, unless terminated sooner pursuant to the
provisions of this Agreement,


 
 
 



 
4

--------------------------------------------------------------------------------

 

 
and (y) the amount of any gain realized by Participant from exercising all or a
portion of the Options at any time following the date that the Participant
engaged in any such activity or conduct, as determined as of the time of
exercise, shall be forfeited by the Participant and shall be paid by Participant
to Company, and recoverable by the Company, within sixty (60) days following
such termination date of the Options.  For purposes of the foregoing, the
following will be deemed to be activities in conflict with or adverse or
detrimental to the interests of the Company or any Subsidiary: (i) Participant’s
conviction of, or pleading guilty or nolo contendre to any misdemeanor involving
moral turpitude or any felony, the underlying events of which related to
Participant’s employment with the Company; (ii) knowingly engaged or aided in
any act or transaction by the Company or a Subsidiary that results in the
imposition of criminal, civil or administrative penalties against the Company or
any Subsidiary; or (iii) misconduct during the course of Participant’s
employment by the Company or any Subsidiary that results in an accounting
restatement by the Company due to material noncompliance with any financial
reporting requirement under applicable securities laws, whether such restatement
occurs during or after Participant’s employment by the Company or any
Subsidiary.
 
(g)           Reservation of Committee Discretion to Accelerate Option Vesting
and Extend Option Exercise Window.  The Committee reserves the right, in its
sole and absolute discretion, to accelerate the vesting of the Options and to
extend the exercise window for Options that have vested (either in accordance
with the terms of this Agreement or by discretionary acceleration by the
Committee) under circumstances not otherwise covered by the foregoing provisions
of this Section 5; provided that in no event may the Committee extend the
exercise window for Options beyond the Option Expiration Date.  The Committee is
under no obligation to exercise any such discretion and may or may not exercise
such discretion on a case-by-case basis.
 
(h)           Reversion of Expired, Cancelled and Forfeited Options to
Plan.  Any Options that do not vest or that are cancelled, terminated or expire
unexercised are forfeited and revert to the Plan and shall again be available
for Awards under the Plan.
 
6. Miscellaneous.
 
(a)           No Rights of Stockholder.  The Participant shall not have any of
the rights of a stockholder with respect to the Shares subject to this Agreement
until such Shares have been issued upon the due exercise of the Option.
 
(b)           Nontransferability of Options.  The Options shall be
nontransferable or assignable except to the extent expressly provided in the
Plan.  Notwithstanding the foregoing, Participant may by delivering written
notice to Company in a form provided by or otherwise satisfactory to Company,
designate a third party who, in the event of Participant’s death, shall
thereafter be entitled to exercise the Options. This Agreement is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder.
 
(c)           Severability.  If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect,


 
 
 



 
5

--------------------------------------------------------------------------------

 

 
and (ii) not affect any other provision of this Agreement or part thereof, each
of which shall remain in full force and effect.


(d)           Governing Law, Jurisdiction and Venue.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
other than its conflict of laws principles.  The parties agree that in the event
that any suit or proceeding is brought in connection with this Agreement, such
suit or proceeding shall be brought in the state or federal courts located in
New Castle County, Delaware, and the parties shall submit to the exclusive
jurisdiction of such courts and waive any and all jurisdictional, venue and
inconvenient forum objections to such courts.
 
(e)           Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
(f)           Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail, postage prepaid.  Notice by mail shall
be deemed delivered on the date on which it is postmarked.
 
Notices to Company should be addressed to:
 
Autobytel Inc.
18872 MacArthur Blvd., Suite 200
Irvine, CA  92612-1400
Attention:  General Counsel
 
Notice to Participant should be addressed to Participant at Participant’s
address as it appears on Company’s records.
 
The Company or Participant may by writing to the other party designate a
different address for notices.  If the receiving party consents in advance,
notice may be transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties.  Such notices shall
be deemed delivered when received.
 
(g)           Agreement Not an Employment Contract.  This Agreement is not an
employment or service contract, and nothing in this Agreement or in the granting
of the Options shall be deemed to create in any way whatsoever any obligation on
Participant’s part to continue as an employee of the Company or any Subsidiary
or on the part of the Company or any Subsidiary to continue Participant’s
employment or service as an Employee.
 
(h)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original Agreement but all of
which, taken together, shall constitute one and the same Agreement binding on
the parties hereto.  The signature of any party hereto to any counterpart hereof
shall be deemed a signature to, and may be appended to, any other counterpart
hereof.
 
(i)           Administration.  The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
with the Plan and to interpret or revoke any such


 
 
 



 
6

--------------------------------------------------------------------------------

 

 
rules.  All actions taken and all interpretations and determinations made by the
Committee (including determinations as to the calculation, satisfaction or
achievement of performance-based vesting requirements, if any, to which the
Options are subject) shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
 
(j)           Entire Agreement; Modification.  This Agreement and the Plan
contain the entire agreement between the parties with respect to the subject
matter contained herein and may not be modified except as provided in the Plan
or in a written document signed by each of the parties hereto and may be
rescinded only by a written agreement signed by both parties.
 
Remainder of Page Intentionally Left Blank; Signature Page Follows


 
 
 



 
7

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.


Grant Date:
   
Total Options Granted:
(Maximum Vesting Eligible Performance Options)
 
Exercise Price Per Share:
   

 


 
“Company”                                                                               Autobytel
Inc., a Delaware corporation
 


 
By:                                                                                
Glenn E. Fuller
 
Executive Vice President, Chief Legal
and Administrative Officer and Secretary







 
“Participant”                                                                                                        
   [Printed Name of Participant]


 
 
 



 
8

--------------------------------------------------------------------------------

 

Exhibit A
Vesting Schedule
For
2012 Performance Options




The Options granted under this Agreement shall be subject to two vesting
requirements and conditions:  (i) percentage achievement (based on the 2012
Incentive Compensation Achievement Scale) of the 2012 EBITDA Goal and 2012
Revenue Goal, as determined below (“Company Performance Goals Component”); and
(ii) time vesting based on the time vesting schedule (“Time Vesting Schedule”)
set forth below (“Time Vesting Component”).  For Options to vest and become
exercisable, the number of Options eligible to vest under the Time Vesting
Component must first be determined under the Company Performance Goals Component
in accordance with the formulas set forth below (“Vesting Eligible Performance
Options”).  The aggregate number of Vesting Eligible Performance Options is
determined based upon achievement of Company performance goals.  Once the
aggregate number of Vesting Eligible Performance Options is determined, the
Vesting Eligible Performance Options are then subject to vesting under the Time
Vesting Component in accordance with the Time Vesting Schedule.  Options that
are not determined to be Vesting Eligible Performance Options shall not vest and
shall be cancelled as soon as the number of Vesting Eligible Performance Options
is determined by the Committee.  Any Options that do not vest or that are
cancelled, terminated or expire unexercised are forfeited and revert to the Plan
and shall again be available for Awards under the Plan.


The number of Vesting Eligible Performance Options (which may not exceed the
Maximum Number of Vesting Eligible Performance Options) is determined in
accordance with the following formula:


[2012 Combined Company Performance Goals Funded Percentage] x [Maximum Number of
Vesting Eligible Performance Options]


The following definitions apply to this Vesting Schedule:


EBITDA means earnings before, interest, taxes, depreciation and amortization.
EBITDA is calculated as follows:  2012 Company Net Income plus interest, taxes,
depreciation and amortization, all as determined in accordance with GAAP.


GAAP means generally accepted accounting principles.


Maximum Number of Vesting Eligible Performance Options means the maximum number
of Options that can be determined to be Vesting Eligible Performance
Options.  The Maximum Number of Vesting Eligible Performance Options is set
forth on the signature page to this Agreement.


Revenues means the Company’s total net revenues for 2012 as determined in
accordance with GAAP.


 
 
 



 
 

--------------------------------------------------------------------------------

 





Time Vesting Schedule means the following vesting schedule for Vesting Eligible
Performance Options:  (1) thirty-three and one-third percent (33 1/3%) of the
Vesting Eligible Performance Options shall vest and become exercisable on the
first anniversary of the Grant Date; and (2) one thirty-sixth (1/36th) the
Vesting Eligible Performance Options shall vest and become exercisable on each
successive monthly anniversary thereafter for the following twenty-four (24)
months ending on the third anniversary of the Grant Date.


2012 Combined Company Performance Goals Funded Percentage means the percentage
resulting from the following calculation:


[2012 EBITDA Goal Funded Percentage x 2012 EBITDA Goal Allocation Percentage] +
[2012 Revenue Goal Funded Percentage x 2012 Revenue Goal Allocation Percentage]


2012 EBITDA Goal means the target goal set for the Company’s 2012 EBITDA.  The
2012 EBITDA Goal is ___________________________________.


2012 EBITDA Goal Allocation Percentage means the percentage of the 2012 Target
Incentive Compensation Opportunity allocated to the EBITDA goal component.  The
2012 Revenue Goal Allocation Percentage is seventy percent (70%).


2012 EBITDA Goal Funded Percentage means the percentage obtained from the column
entitled “Funded Percentage” in the 2012 Incentive Compensation Achievement
Scale applicable to the 2012 EBITDA Goal Percentage Achieved.


2012 EBITDA Goal Percentage Achieved means the percentage of the Company’s 2012
EBITDA Goal achieved calculated by dividing the Company’s 2012 actual EBITDA
achieved by the Company’s 2012 EBITDA Goal; provided that the 2012 EBITDA Goal
Percentage Achieved may not be less that seventy-five (75%) or greater than one
hundred (100%).


 
 
 



 
 

--------------------------------------------------------------------------------

 



2012 Incentive Compensation Achievement Scale:


2012 Revenue Scale
 
2012 EBITDA Scale
Revenue
Performance Achieved
Award Opportunity
 
EBITDA
Performance Achieved
Award Opportunity
 
67%
1%
   
67%
1%
 
68%
4%
   
68%
4%
 
69%
7%
   
69%
7%
 
70%
10%
   
70%
10%
 
71%
13%
   
71%
13%
 
72%
16%
   
72%
16%
 
73%
19%
   
73%
19%
 
74%
22%
   
74%
22%
 
75%
25%
   
75%
25%
 
76%
28%
   
76%
28%
 
77%
31%
   
77%
31%
 
78%
34%
   
78%
34%
 
79%
37%
   
79%
37%
 
80%
40%
   
80%
40%
 
81%
43%
   
81%
43%
 
82%
46%
   
82%
46%
 
83%
49%
   
83%
49%
 
84%
52%
   
84%
52%
 
85%
55%
   
85%
55%
 
86%
58%
   
86%
58%
 
87%
61%
   
87%
61%
 
88%
64%
   
88%
64%
 
89%
67%
   
89%
67%
 
90%
70%
   
90%
70%
 
91%
73%
   
91%
73%
 
92%
76%
   
92%
76%
 
93%
79%
   
93%
79%
 
94%
82%
   
94%
82%
 
95%
85%
   
95%
85%
 
96%
88%
   
96%
88%
 
97%
91%
   
97%
91%
 
98%
94%
   
98%
94%
 
99%
97%
   
99%
97%
 
100%
100%
   
100%
100%


 
 
 



 
 

--------------------------------------------------------------------------------

 



2012 Revenue Goal means the target goal set for the Company’s 2012
Revenues.  The 2012 Revenue Goal is _________________________________________.


2012 Revenue Goal Allocation Percentage means the percentage of the 2012 Target
Incentive Compensation Opportunity allocated to the revenue goal component.  The
2012 Revenue Goal Allocation Percentage is thirty percent (30%).


2012 Revenue Goal Funded Percentage means the percentage obtained from the
column entitled “Funded Percentage” in the 2012 Incentive Compensation
Achievement Scale applicable to the 2012 Revenue Goal Percentage Achieved.


2012 Revenue Goal Percentage Achieved means the percentage of the Company’s 2012
Revenue Goal achieved calculated by dividing the Company’s 2012 actual revenues
achieved by the 2012 Revenue Goal; provided that the 2012 Revenue Goal
Percentage Achieved may not be less that sixty-seven percent (67%) or greater
than one hundred (100%).

